Exhibit 10.36
WAIVER AND TWELFTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS WAIVER AND TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (this "Amendment") is entered into as of March 31, 2015, by
and among TELOS CORPORATION, a Maryland corporation ("Telos"), XACTA
CORPORATION, a Delaware corporation ("Xacta"; Telos and Xacta are each a
"Borrower" and collectively, the "Borrowers"), UBIQUITY.COM, INC., a Delaware
corporation ("Ubiquity"), TELOWORKS, INC., a Delaware corporation ("Teloworks";
Ubiquity and Teloworks are each, a "Credit Party" and collectively, the "Credit
Parties"; the Credit Parties and the Borrowers are each, a "Company" and
collectively, the "Companies"), and WELLS FARGO CAPITAL FINANCE, LLC, (successor
by merger to Wells Fargo Capital Finance, Inc., formerly known as Wells Fargo
Foothill, Inc.), as agent ("Agent") for the Lenders (defined below) and as a
Lender.
WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17th, 2010, (as amended, restated or otherwise modified from time to time, the
"Loan Agreement");
WHEREAS, Borrowers and Credit Parties have notified Agent that an Event of
Default exists under Section 8.2 of the Loan Agreement due to the creation of
certain Liens in favor of Key Government Finance, Inc. on Telos' assets as
evidenced by the Key Government Finance Filings (as defined in Section 6(b)
below) in violation of Section 7.2 of the Loan Agreement (such Event of Default,
the "Existing Default");
WHEEREAS, Borrowers and Credit Parties have requested that Agent and Lenders
waive the Existing Default, and Agent and Lenders have agreed to waive the
Existing Default subject to the terms and conditions contained herein; and
WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement in certain
respects, including in order to extend the Maturity Date from November 13, 2015
to April 1, 2016;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
2.            Waiver.  Subject to the satisfaction of the conditions set forth
in Section 5 hereof, and in reliance upon the representations and warranties set
forth in Section 7(a) hereof, Agent and Lenders hereby waive the Existing
Default.  In addition, the parties hereto agree that no Default or Event of
Default shall be deemed to have been in existence prior to the date of this
Amendment as a result of the existence of the Liens in favor of Key Government
Finance, Inc. evidenced by the Key Government Finance Filings (provided that an
immediate Event of Default shall exist if the post-closing covenant with respect
thereto set forth in Section 6(b) below is not satisfied by the deadline set
forth in Section 6(b)).  Agent's and Lenders' waiver of the Existing Default
shall not be deemed to be a waiver of any other existing or hereafter arising
Defaults or Events of Default or any other deviation from the express terms of
the Loan Agreement or any other Loan Document.  This is a limited waiver and
shall not be deemed to constitute a consent or waiver of any other term,
provision or condition of the Loan Agreement or any other Loan Document, as
applicable, or to prejudice any right or remedy that Agent or any Lender may now
have or may have in the future under or in connection with the Loan Agreement or
any other Loan Document.
 
3.            Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 hereof, and in reliance upon the
representations and warranties set forth in Section 7(a) hereof, the Loan
Agreement is hereby amended as follows:
(a)            Each of the defined terms set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.


"LIBOR Rate Margin" has the meaning set forth in the definition of Applicable
Margin.


"Maximum Revolver Amount" means $20,000,000.


(b)            Each of the following defined terms is hereby added to Section
1.1 of the Loan Agreement in the appropriate alphabetical order:
"Applicable Margin"  means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent EBITDA
calculation for an applicable period set forth below contained in a Compliance
Certificate delivered to Agent pursuant to Section 6.3(a)(iii) of the Loan
Agreement (the "EBITDA Calculation"); provided, that (x) for the period from the
Twelfth Amendment Closing Date through the date Agent receives the EBITDA
Calculation with respect to the period ending June 30, 2015, the Applicable
Margin shall be set at the margin in the row styled "Tier I", and (y) effective
April 1, 2016, the Applicable Margin shall be set at the margin in the row
styled "Tier I":


Tier
Applicable Period
EBITDA
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to LIBOR Rate Loans (the "LIBOR Rate Margin")
I
For the six month period ending on June 30, 2015
< ($3,309,000)
2.25%
5.00%
For the nine month period ending on September 30, 2015
< $427,000
For the twelve month period ending on December 31, 2015
< ($1,455,000)
II
For the six month period ending on June 30, 2015
≥ ($3,309,000)
1.00%
3.75%
For the nine month period ending on September 30, 2015
≥ $427,000
For the twelve month period ending on December 31, 2015
≥ ($1,455,000)



Except as set forth in the preceding paragraph, the Applicable Margin shall be
based upon the most recent EBITDA Calculation, which will be calculated as of
the end of the fiscal quarters ending June 30, 2015, September 30, 2015, and
December 31, 2015.  Except as set forth in the preceding paragraph, the
Applicable Margin shall be re-determined quarterly on the first Business Day of
the month following the date of delivery to Agent of a Compliance Certificate
containing an EBITDA Calculation pursuant to Section 6.3(a)(iii) of the Loan
Agreement; provided, that if Companies fail to provide such certification when
such certification is due, Agent may elect to set the Applicable Margin at the
margin in the row styled "Tier I" as of the date on which the certification was
required to be delivered until the date on which such certification is delivered
(on which date (but not retroactively), without constituting a waiver of any
Default or Event of Default occasioned by the failure to timely deliver such
certification, the Applicable Margin shall be set at the margin based upon the
calculation disclosed by such certification).  If at any time an Event of
Default occurs, Agent may elect to set the Applicable Margin at the margin in
the row styled "Tier I" as of the date on which such Event of Default occurs (or
such later date as Agent may elect).  In the event that, during the term of this
Loan Agreement, the information regarding EBITDA contained in any Compliance
Certificate delivered pursuant to Section 6.3 of the Loan Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for a period (an "Applicable Period")
than the Applicable Margin actually applied for such Applicable Period, then (i)
Companies shall immediately deliver to Agent a correct certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrowers shall promptly deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.


"Porter Subordinated Debt" means the Indebtedness evidenced by the Porter
Subordinated Debt Documents.
"Porter Subordinated Debt Documents" means collectively, that certain
Subordinated Loan Agreement dated as of the Twelfth Amendment Closing Date, by
and between Telos and JP Charitable Foundation, that certain Subordinated Loan
Agreement dated as of the Twelfth Amendment Closing Date, by and between Telos
and Porter Foundation Switzerland, that certain Subordinated Promissory Note
dated as of the Twelfth Amendment Closing Date issued by Telos to JP Charitable
Foundation, that certain Subordinated Promissory Note dated as of the Twelfth
Amendment Closing Date issued by Telos to Porter Foundation Switzerland, and the
Porter Subordination Agreements, together with any other agreements, instruments
or other documents related thereto or executed in connection therewith.
"Porter Subordination Agreements" means (i) that certain Subordination Agreement
dated as of the Twelfth Amendment Closing Date by and among Agent, JP Charitable
Foundation and Companies, and (ii) with that certain Subordination Agreement
dated as of the Twelfth Amendment Closing Date by and among Agent, Porter
Foundation Switzerland and Companies.
"Twelfth Amendment Closing Date" means March 31, 2015.
(c)            The second sentence of Section 2.2 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
The principal of the Term Loan shall be repaid in consecutive quarterly
installments of $350,000 each on the first day of each calendar quarter
(commencing April 1, 2015), with a final installment of the unpaid principal
amount of the Term Loan on the Maturity Date.
(d)            Clause (ii) of Section 2.12(a) of the Loan Agreement is hereby
amended by replacing the reference therein to "$5,000,000" with a reference to
"$1,000,000".
(e)            Section 3.4 of the Loan Agreement is hereby amended by replacing
the reference therein to "for a term ending on November 13, 2015 (the "Maturity
Date")" with a reference to "for a term ending April 1, 2016 ("the "Maturity
Date")".
(f)            Section 5 of the Loan Agreement is hereby amended to add a new
Section 5.26 as follows:
5.26.Porter Subordinated Debt.


Companies have delivered to Agent true and correct copies of each of the Porter
Subordinated Debt Documents.  No party thereto is in default in the performance
or compliance with any provisions thereof and the Porter Subordinated Debt
Documents comply in all material respects with all applicable laws.  All
Indebtedness under the Porter Subordinated Debt Documents is subordinate to the
Obligations pursuant to the applicable Porter Subordination Agreement and is
subject to the terms and conditions of the applicable Porter Subordination
Agreement.  The Porter Subordinated Debt Documents are in full force and effect
as of the Twelfth Amendment Closing Date and have not been terminated, rescinded
or withdrawn as of such date.  The execution, delivery and performance of the
Porter Subordinated Debt Documents do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than consents or approvals that have been obtained
and that are still in full force and effect.  None of the representations or
warranties in any Porter Subordinated Debt Document contains any untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading.  The Porter Subordinated Debt is not secured by any
assets of Parent or any other Person or guaranteed by any Person.


(g)            Section 6.3(a) of the Loan Agreement is hereby amended by
replacing the reference therein to "one of the first 3 fiscal quarters" with a
reference to "a fiscal quarter".
(h)            Clause (iii) of Section 6.3(a) of the Loan Agreement is hereby
amended by deleting the reference therein to "; provided that (A) subject to
clause (B) below, the Compliance Certificate to be delivered pursuant to this
Section 6.3(a)(iii) with respect to the month ended December 31, 2014 shall not
be required to be delivered until March 31, 2015 and (B) the Compliance
Certificate to be delivered with respect to the month ended December 31, 2014
shall not be required to be delivered so long as Administrative Borrower and
Required Lenders have agreed to amend Section 7.20 in a manner satisfactory to
Required Lenders on or prior to March 31, 2015".
(i)            Section 6.3(a) of the Loan Agreement is hereby amended to add a
new clause (iv) at the end thereof as follows:
(iv)a report of TTM Recurring Revenue, by customer contract or product (as
applicable) and delineated by month in form and substnace satisfactory to Agent.


(j)            Clause (f) of Section 6.3 of the Loan Agreement is hereby amended
by deleting the reference therein to "and" at the end thereof.
(k)            Clause (g) of Section 6.3 of the Loan Agreement is hereby amended
and restated and restated in its entirety as follows:
(g)not later than the third (3rd) Business Day of each calendar week, a weekly
forecast of Liquidity (as defined in Section 7.20(c)), in form and substance
satisfactory to Agent,


(l)            Section 6.3 of the Loan Agreement is hereby amended to add new
clauses (h) and (i) at the end thereof as follows:
(h)as soon as available, but in any event within 45 days after the end of each
fiscal quarter during each of Parent's fiscal years, software maintenance
revenue waterfall report, in form and substance satisfactory to Agent, and
(i)upon the request of Agent, any other report reasonably requested relating to
the financial condition of Companies.
(m)            Section 7.1 of the Loan Agreement is hereby amended to add a new
clause (e) at the end thereof as follows:
(e)Unsecured Indebtedness in the initial aggregate principal amount of
$2,500,000, and in an aggregate principal amount of up to $5,000,000 (if the
remainder is funded on or before May 15, 2015), of Telos (and not of any other
Company) to JP Charitable Foundation and Porter Foundation Switzerland,
severally, so long as such Indebtedness is subject to one of the Porter
Subordination Agreements.


(n)            Section 7.8 of the Loan Agreement is hereby amended to add new
clauses (e) and (f) at the end thereof as follows:
(e)Make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions (including, without limitation, any
payment on account of the Porter Subordinated Debt) if such payment is not
expressly permitted at such time under the terms and conditions of the Porter
Subordination Agreements.


(f)Directly or indirectly amend, modify, alter, increase or change any of the
terms and conditions of any Porter Subordinated Debt Document.


(o)            Sections 7.20(a) and 7.20(b) of the Loan Agreement are hereby
amended and restated in their entirety as follows:
(a)Fail to maintain:
(i)
Minimum EBITDA.  EBITDA, measured on a fiscal quarter-end basis, for each period
set forth below, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

Applicable Amount
 
Applicable Period
$ 
(2,125,000
)
For the three month period ending on
March 31, 2015
$ 
(4,059,000
)
For the six month period ending on
June 30, 2015
$ 
(323,000
)
For the nine month period ending on
September 30, 2015
$ 
(2,205,000
)
For the twelve month period ending on December 31, 2015, and the twelve month
period ending on the last day of each fiscal quarter thereafter
$
195,000
 
For the twelve month period ending on March 31, 2016, and the twelve month
period ending on the last day of each fiscal quarter thereafter

; and


(ii)
Minimum Recurring Revenue.  TTM Recurring Revenue measured on a fiscal
quarter-end basis for each fiscal quarter ending from and after the fiscal
quarter ending March 31, 2015, of at least $4,500,000.

(b)Make:
(i)
Capital Expenditures.  Capital expenditures in any fiscal year of Parent in
excess of $1,500,000.

(p)            Section 7.20(c) of the Loan Agreement is hereby amended and
restated in its entirety, effective as of April 3, 2015, as follows:
(c)Fail to maintain:
(i)Liquidity.  Excess Availability (as of any date of determination,
"Liquidity"), of least $1,250,000 at any time; provided that if Liquidity shall
on any Business Day be less than $1,250,000 when Liquidity was at least
$1,250,000 on the preceding Business Day (each such event, a "Liquidity Event"),
with respect to the first two Liquidity Events occurring after April 3, 2015 (it
being understood that if a third Liquidity Event occurs after April 3, 2015, an
immediate Event of Default which may not be cured shall exist) any Event of
Default arising as a result of a breach of this Section 7.20(c)(i) shall be
deemed cured, so long as Liquidity at no time is less than $1,050,000 (it being
understood that if Liquidity is less than $1,050,000 at any time, an immediate
Event of Default which may not be cured shall exist), in the event that
Liquidity thereafter increases to no less than $1,250,000 within 2 Business Days
following the date of the occurrence of such Liquidity
Event.(q)            Section 8.9 of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
8.9   If there is (a) a default in any material agreement to which any Company
or any of its Subsidiaries is a party and such default (i) occurs at the final
maturity of the obligations thereunder, or (ii) results in a right by the other
party thereto, irrespective of whether exercised, to accelerate the maturity of
the applicable Company's or its Subsidiaries' obligations thereunder, to
terminate such agreement, or to refuse to renew such agreement pursuant to an
automatic renewal right therein, or (b) a default under the Porter Subordinated
Debt Documents;


(r)            Section 8 of the Loan Agreement is hereby amended to add a new
Section 8.16 as follows:
 
8.16   If any Company or any holder of the Porter Subordinated Debt or the
Porter Subordinated Debt Documents breaches any provision of any Porter
Subordination Agreement.


(s)            Schedule C-1 of the Loan Agreement is hereby amended and restated
in its entirety as set forth on Exhibit A attached hereto.
(t)            Schedule 5.20 of the Loan Agreement is hereby amended and
restated in its entirety as set forth on Exhibit B attached hereto.
 
4.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 4 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
 
5.            Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:
(a)            Each party hereto shall have executed and delivered this
Amendment to Agent;
(b)            Companies shall have delivered to Agent the documents set forth
on the closing checklist attached as Exhibit C hereto, and such other documents,
agreements and instruments as may be requested or required by Agent in
connection with this Amendment, each in form and content acceptable to Agent;
(c)            Agent shall have received $2,500,000 constituting proceeds of the
Porter Subordinated Debt funded on the date hereof in a Cash Management Account
at Wells Fargo, which proceeds shall be promptly applied by Agent to the
outstanding amount of Advances (such application of proceeds will not operate to
effect a reduction in the Revolver Commitment or Maximum Revolver Amount);
(d)            No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment;
(e)            Agent shall have received all fees and expenses due under the
Loan Documents as of the date hereof (which condition may be satisfied by Agent
charging such amounts to the Borrowers' loan account as an Advance on the date
hereof); and
(f)            All proceedings taken in connection with the transactions
contemplated by this Amendment, the Porter Subordinated Debt Documents and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent and its legal counsel.
 
6.            Post-Effective Date Covenants.
(a)            Telos covenants and agrees that it shall cause all proceeds of
the Porter Subordinated Debt funded after the date hereof to be deposited into a
Cash Management Account at Wells Fargo and such proceeds shall be applied to the
outstanding amount of Advances (such application of proceeds will not operate to
effect a reduction in the Revolver Commitment or Maximum Revolver Amount).
(b)            Within 21 days of closing, Telos covenants and agrees that it
shall deliver copies of filed UCC-3 terminations of the following financing
statements currently filed in favor of Key Government Finance, Inc., as secured
party, in the state of Maryland:  filing numbers 0000000181412385 filed January
14, 2011 (which was amended by UCC financing statement 1000362002913657 filed
February 22, 2012) and 0000000181418923 filed April 22, 2011 (such financing
statements, collectively, are the "Key Government Finance Filings").  Each
Company acknowledges and agrees that the failure of Telos to comply with the
covenant in this Section 6(b) shall constitute an immediate Event of Default.
 
7.            Reaffirmation and Confirmation.  Each Company hereby ratifies,
affirms, acknowledges and agrees that the Loan Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Company, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Loan Document.  Each Company hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations.  The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by each Company in all
respects.
 
8.            Miscellaneous.
(a)            Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:
(i)
The execution, delivery and performance by it of this Amendment, the Porter
Subordinated Debt Documents and each of the other agreements, instruments and
documents contemplated hereby are within its corporate power, have been duly
authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law applicable to it, its articles
of incorporation and by‑laws, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon it or
any of its property;

(ii)
each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of each Company party
thereto enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor's rights generally, and (B) general principles of equity;

(iii)
the representations and warranties contained in the Loan Agreement, the Porter
Subordinated Debt Documents and the other Loan Documents are true and accurate
as of the date hereof with the same force and effect as if such had been made on
and as of the date hereof;

(iv)
each Company has performed all of its obligations under the Loan Agreement, the
Porter Subordinated Debt Documents and the other Loan Documents to be performed
by it on or before the date hereof and as of the date hereof, it is in
compliance with all applicable terms and provisions of the Loan Agreement and
each of the Loan Documents to be observed and performed by it and no Event of
Default or Default (other than the Existing Default) has occurred; and

(v)
no  Account currently reported by Borrowers as an Eligible Account, or otherwise
included in the Borrowing Base, (i) consists of any amount owing to a Borrower
that is subject to a Lien in favor of Key Government Finance, Inc. or (ii) was
transferred to or is otherwise owned by Key Government Finance, Inc.

(b)            Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
(c)            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
(d)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
9.            Release.
(a)            In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, any of the Porter Subordinated Debt Documents or any of
the other Loan Documents or transactions thereunder or related thereto.
(b)            Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(c)            Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.


[signature pages follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
AGENT AND LENDERS:
 
WELLS FARGO CAPITAL FINANCE, LLC.
(successor by merger to Wells Fargo Capital Finance, Inc.) as Agent and as a
Lender
 
By
/s/ Jordan E. Hilliard
Name
 Jordan E. Hilliard
Title
Vice President
   
BORROWERS:
   
TELOS CORPORATION
A Maryland corporation
   
By
/s/ Jefferson V. Wright
Name
Jefferson V. Wright
Title
EVP & General Counsel
   
XACTA CORPORATION
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Name
Jefferson V. Wright
Title
EVP & General Counsel
   
CREDIT PARTIES:
   
UBIQUITY.COM, INC.
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Name
Jefferson V. Wright
Title
EVP & General Counsel
   
TELOWORKS, INC.
A Delaware corporation
   
By
/s/ David S. Easley
Name
David S. Easley
Title
President

--------------------------------------------------------------------------------

EXHIBIT A
Schedule C-1
See attached.

--------------------------------------------------------------------------------

Schedule C‑1


Commitments
 
 
Lender
 

Revolver Commitment
   

Term Loan Commitment*
   

Total Commitment
 
Wells Fargo Capital Finance, LLC
 
$
20,000,000
   
$
4,250,000
1 
 
$
20,000,000
 
All Lenders
 
$
20,000,000
   
$
4,250,000
1 
 
$
20,000,000
 




* The outstanding principal balance of the Term Loan shall reduce Availability
on a dollar for dollar basis.
1 The commitment to fund the Term Loan expired upon the making of the Term Loan
on the Closing Date and amounts repaid under the Term Loan may not be
reborrowed; the amount listed reflects the amount of the Term Loan outstanding
as of the Twelfth Amendment Closing Date.

--------------------------------------------------------------------------------

EXHIBIT B


Schedule 5.20
See attached.
 

--------------------------------------------------------------------------------

Schedule 5.20


Existing Indebtedness


See attached spreadsheet of lease commitments.
 

--------------------------------------------------------------------------------

TELOS CORPORATION
                                             
OFFICE LESSOR / SUBLESSOR
DESCRIPTION
CITY
STATE
START DATE
END DATE
 
2014
   
2015
   
2016
 
3655 ALAMO PARK PLAZA, LLC (JACK AND DORA GLASER FAMILY TRUST)
3655 ALAMO STREET, SUITES # 300,301&303
SIMI VALLEY
CA
03/01/06
10/31/15
   
75,144.00
     
62,620.00
     
PROGRESS PARTNERS LLC
8215 Madison Blvd Suite 130
MADISON
AL
01/01/10
12/31/15
   
15,156.00
     
15,156.00
     
ST JOHN PROPERTIES, INC
6245 Guardian Gateway, Suit 118
ABERDEEN PROVING GR
MD
11/01/10
02/29/16
   
64,714.60
     
66,656.08
     
11,163.54
 
LEIDOS(SAIC)
360 Comand View
COLORADO SPRINGS
CO
01/01/11
08/31/14
   
9,611.28
     
3,203.76
         
OSTEOCARE, LLC
145 Wyckoff Road
EATONTOWN
NJ
04/01/11
07/31/16
   
187,149.88
     
189,807.64
     
111,625.50
 
ARMAND PLACE LLC
2112 BIENVILLE BLVD #B-2
OCEAN SPRINGS
MS
08/01/11
08/31/14
   
20,400.00
                 
ST JOHN PROPERTIES/ Attn:MAPLE LAWN OFFICE III, LLC
8161  MAPLE LAWN BLVD  SUITE 201
FULTON
MD
05/01/13
01/31/24
   
244,338.80
     
251,669.00
     
259,219.08
 
Metropolitan at Village at Leesburg
1500 Balch Drive SE #212
LEESBURG
VA
10/28/13
05/27/15
   
20,140.00
     
8,600.00
         
TELOSCO
19886 ASHBURN ROAD
ASHBURN
VA
06/01/14
10/31/26
   
1,661,862.60
     
1,807,744.00
     
1,852,937.60
 
TOTAL OFFICE LEASES
               
$
2,298,517
   
$
2,405,456
   
$
2,234,946
                                                                         
EQUIPMENT LESSOR
                                 
Pitney Bowes Global Financial
DM400C Digital Postage Meter
ASHBURN
VA
Apr-12
Jul-17
   
1,236.00
     
1,236.00
     
1,236.00
 
Wells Fargo Equipment Finance
Network Equipment Ashburn IT Dept
ASHBURN
VA
Dec-12
Nov-15
   
31,572.48
     
28,941.44
         
Canon Financial Services Inc
Copiers Lease, Ashburn, NJ, MD
ASHBURN, NJ, MD
VA
Jul-13
Jun-18
   
28,004.28
     
28,004.28
     
28,004.28
 
TOTAL EQUIPMENT LEASES
               
$
60,813
   
$
58,182
   
$
29,240
                                                                         
TOTAL OFFICE & EQUIPMENT LEASES
            
$
2,359,330
   
$
2,463,638
   
$
2,264,186
 

 
 
 
OFFICE LESSOR / SUBLESSOR
DESCRIPTION
 
2017
   
2018
   
2019
   
2021
   
2022
   
2023
 
3655 ALAMO PARK PLAZA, LLC (JACK AND DORA GLASER FAMILY TRUST)
3655 ALAMO STREET, SUITES # 300,301&303
                 
PROGRESS PARTNERS LLC
8215 Madison Blvd Suite 130
                       
ST JOHN PROPERTIES, INC
6245 Guardian Gateway, Suit 118
                       
LEIDOS(SAIC)
360 Comand View
                       
OSTEOCARE, LLC
145 Wyckoff Road
                       
ARMAND PLACE LLC
2112 BIENVILLE BLVD #B-2
                       
ST JOHN PROPERTIES/ Attn:MAPLE LAWN OFFICE III, LLC
8161  MAPLE LAWN BLVD  SUITE 201
   
266,995.64
     
275,005.48
     
283,255.60
     
300,505.80
     
309,520.96
     
318,806.60
 
Metropolitan at Village at Leesburg
1500 Balch Drive SE #212
                                               
TELOSCO
19886 ASHBURN ROAD
   
1,899,261.04
     
1,946,742.58
     
1,995,411.13
     
2,096,428.82
     
2,148,839.52
     
2,202,560.49
 
TOTAL OFFICE LEASES
   
$
2,166,257
   
$
2,221,748
   
$
2,278,667
   
$
2,396,935
   
$
2,458,360
   
$
2,521,367
                                                                               
                         
EQUIPMENT LESSOR
                                                 
Pitney Bowes Global Financial
DM400C Digital Postage Meter
   
927.00
                                         
Wells Fargo Equipment Finance
Network Equipment Ashburn IT Dept
                                         
Canon Financial Services Inc
Copiers Lease, Ashburn, NJ, MD
   
28,004.28
     
14,002.14
                                 
TOTAL EQUIPMENT LEASES
   
$
28,931
   
$
14,002
   
$
0
   
$
0
   
$
0
   
$
0
                                                                               
                         
TOTAL OFFICE & EQUIPMENT LEASES
 
$
2,195,188
   
$
2,235,750
   
$
2,278,667
   
$
2,396,935
   
$
2,458,360
   
$
2,521,367
 

 

                         
LEASE FILE
   
SQUARE
 
OFFICE LESSOR / SUBLESSOR
DESCRIPTION
 
2024
   
2025
   
2026
   
2028
   
2029
     
#
   
FEET
 
3655 ALAMO PARK PLAZA, LLC (JACK AND DORA GLASER FAMILY TRUST)
3655 ALAMO STREET, SUITES # 300,301&303
                         
3,093
 
PROGRESS PARTNERS LLC
8215 Madison Blvd Suite 130
                               
1,167
 
ST JOHN PROPERTIES, INC
6245 Guardian Gateway, Suit 118
                               
2,768
 
LEIDOS(SAIC)
360 Comand View
                                   
OSTEOCARE, LLC
145 Wyckoff Road
                               
10,631
 
ARMAND PLACE LLC
2112 BIENVILLE BLVD #B-2
                                   
ST JOHN PROPERTIES/ Attn:MAPLE LAWN OFFICE III, LLC
8161  MAPLE LAWN BLVD  SUITE 201
   
26,827.68
                             
7,224
 
Metropolitan at Village at Leesburg
1500 Balch Drive SE #212
                                       
TELOSCO
19886 ASHBURN ROAD
   
2,257,624.50
     
2,314,065.16
     
2,371,916.78
     
2,491,995.05
     
1,048,991.75
             
191,700
 
TOTAL OFFICE LEASES
   
$
2,284,452
   
$
2,314,065
   
$
2,371,917
   
$
2,491,995
   
$
1,048,992
             
3,093
                                                                               
                                         
EQUIPMENT LESSOR
                                                         
Pitney Bowes Global Financial
DM400C Digital Postage Meter
                                                       
Wells Fargo Equipment Finance
Network Equipment Ashburn IT Dept
                                                 
Canon Financial Services Inc
Copiers Lease, Ashburn, NJ, MD
                                                       
TOTAL EQUIPMENT LEASES
   
$
0
   
$
0
   
$
0
   
$
0
   
$
0
                                                                               
                                                         
TOTAL OFFICE & EQUIPMENT LEASES
 
$
2,284,452
   
$
2,314,065
   
$
2,371,917
   
$
2,491,995
   
$
1,048,992
                 

 
 
 

--------------------------------------------------------------------------------

EXHIBIT C
Closing Checklist
See attached.
 

--------------------------------------------------------------------------------

CLOSING CHECKLIST
Amendment and Extension to
Second Amended and Restated of Loan and Security Agreement by
Wells Fargo Capital Finance, LLC
to
Telos Corporation and Xacta Corporation
Closing Date:  March 31, 2015


I.            Parties:
A.
Wells Fargo Capital Finance, LLC (successor by merger to Wells Fargo Capital
Finance, Inc., formerly known as Wells Fargo Foothill, Inc.) ("WFCF"),
individually and as Agent ("Agent")
One Boston Place, 18th Floor
Boston, Massachusetts  02108
Telephone:(617) 624-4438
Facsimile:(617) 523-1697

B.
Telos Corporation ("Telos")
Xacta Corporation ("Xacta"; together with Telos, "Borrowers")
19886 Ashburn Road
Ashburn, Virginia  20147

C.
Ubiquity.com, Inc. ("Ubiquity")
Teloworks, Inc. ("Teloworks"; together with, Ubiquity, "Credit Parties")
19886 Ashburn Road
Ashburn, Virginia  20147

II.            Counsel to Parties:
A.
WFCF:

Goldberg Kohn Ltd.
55 East Monroe Street
Suite 3300
Chicago, Illinois 60603
Telephone:(312) 201-4000
Facsimile:(312) 332-2196

B.
Borrowers and Credit Parties:

Helen Oh
Assistant General Counsel
Telos Corporation
19886 Ashburn Road
Ashburn, Virginia  20147
Telephone:(703) 726-2270
Facsimile:(703) 724-1468

III.            Closing documents:

A. Items pertaining to Borrowers and Credit Parties:

1.
Twelfth Amendment to Second Amended and Restated Loan and Security Agreement

2.
Reaffirmation of Loan Documents

i)
Amended and Restated Guarantee of Credit Parties

ii)
Collateral Assignment of Business Interruption Insurance

iii)
Cash Management Agreements

iv)
Intercompany Subordination Agreement

v)
Telos Trademark Mortgage

vi)
Telos Copyright Mortgage

vii)
Telos Patent Mortgage

viii)
Telos Stock Pledge Agreement

ix)
Xacta Trademark Mortgage

x)
Ubiquity Stock Pledge Agreement

3.
Supplemental Fee Letter

B. Items Pertaining to Telos:

4.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Articles of Incorporation

5.
Certificate of good standing in its jurisdiction of organization

C. Items Pertaining to Xacta:

6.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

7.
Certificate of good standing in its jurisdiction of organization

D. Items Pertaining to Ubiquity:

8.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

9.
Certificate of good standing in its jurisdiction of organization

E. Items Pertaining to Teloworks:

10.
Secretary's Certificate with respect to resolutions of directors, incumbency of
officers, bylaws and certified Certificate of Incorporation

11.
Certificate of good standing in its jurisdiction of organization

F. Items Pertaining to New Shareholder Subordinated Note

12.
Subordination Agreements

i)
Porter Foundation Switzerland

ii)
JP Charitable Foundation

13.
Subordinated Loan Agreements

i)
Porter Foundation Switzerland

ii)
JP Charitable Foundation

14.
Subordinated Promissory Notes (for up to $5,000,000, in the aggregate)

i)
Porter Foundation Switzerland

ii)
JP Charitable Foundation

G. Other Items:

15.
Opinion of counsel to Borrowers and Credit Parties

16.
Extensions to standby agreements from holders of 70% of private preferred stock

 